González, J.
¶52 (concurring) — I concur with the lead opinion that the Kitsap County Deputy Sheriffs’ Guild has not shown that the arbitrators’ decision was arbitrary or capricious under RCW 41.56.450. However, I also agree with the dissent that wages, once paid, are the property of the employee and that the health care premiums already paid by the county from July through December 2012 were part of the employees’ compensation for work done. See Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 823, 16 P.3d 583 (2001). Given that the retroactive increase in premiums is balanced by a retroactive wage increase, and given that no wages already paid will be clawed back, I find no takings or violation of the wage rebate act, chapter 49.52 *377RCW. But for the offsetting retroactive wage increase, I would agree with the dissent that the arbitration award was arbitrary or capricious. Given that, I do not join the portion of the lead opinion that might support the proposition that a retroactive wage reduction for work already done imposed by arbitration and not offset by a corresponding benefit is lawful.
With these observations, I concur with the lead opinion.